 



Exhibit 10.6(c) REDACTED
CONFIDENTIAL TREATMENT REQUESTED
SCHEDULE NO. 2
This Schedule No. 2 for Managed Content Hosted Managed Service (this
“Schedule”), effective as of April 25, 2007, (“Effective Date”) is entered into
by and between Rural Cellular Corporation (“Customer”) and Ericsson Inc.
(“Ericsson”). As of the Effective Date, this Schedule replaces in its entirety
the Statement of Work – Managed Content Services effective as of January 19,
2005, as amended (the “Managed Content SOW”). This Schedule is a part of and
subject to the terms and conditions set forth in the Hosted Managed Services
Agreement, effective as of April 25, 2007 between Customer and Ericsson (“HMS
Agreement”). In the event of a conflict between the terms of the HMS Agreement
and those of this Schedule, the terms of this Schedule will prevail.

1   Scope and Definitions

1.1   This Schedule includes the following documents:

  1.   Exhibit A1 – Managed Content Services Description     2.   Exhibit A2 –
Responsibility Matrix     3.   Exhibit A3 – Key Performance Indicators     4.  
Exhibit B — Credit Request Form     5.   Exhibit C – Content Provider List and
Minimum Amount     6.   Exhibit D – WAP Portal Enhancements     7.   Exhibits
E-1 to E-4 – Flow Through Provisions for certain Content     8.   Exhibit F –
Acceptance Test Documents

1.2   All amendments to this Schedule must be recorded in writing, signed by
both parties and implemented in accordance with the Change Control Procedure set
forth in Exhibit B of the HMS Agreement   1.3   All capitalized terms set forth
herein and not otherwise defined shall have the definitions provided in the HMS
Agreement. For the purposes of this Schedule:       “Active Subscriber” means
each unique Subscriber who accesses one or more Premium Links during a
particular month.       “Commercial Launch Date” means the date upon which
Customer commences use of the Managed Content Services other than for the
express purpose of training or testing as agreed between Ericsson and Customer
in writing prior to Acceptance.       “Content” means the data, information and
services (such as, but not limited to, Ringtones and Java Applications) selected
by Customer as being licensed hereunder and made available to Customer by
Ericsson. The Content includes MMS Alerts and Downloadable Content and is listed
in Exhibit C, as amended from time to time by mutual written agreement of the
parties.

Schedule 2 to HMS Agreement — Managed Content Services
Page 1 of 35
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.



--------------------------------------------------------------------------------



 



Exhibit 10.6(c) REDACTED
CONFIDENTIAL TREATMENT REQUESTED

    “MMS Alerts” means Content that is provided through the push content service
based on MMS messaging, in accordance with this Schedule.       “Minimum Amount”
is the minimum amount set out in Exhibit C.       “Portals” means the WAP Portal
defined below and the Web Subscription Portal both described in Exhibit A1
through which Subscribers can access Content.       “Premium Link” means a link
on the WAP Portal to content other than the Content listed in Exhibit C. The
Premium Links currently on the WAP Portal are listed in Exhibit D and are
subject to change by Ericsson as set out in Exhibit D.       “Subscriber” means
any end-user or subscriber of Customer who is provisioned to (i) receive any of
the MMS Alerts listed in Section 1 of Exhibit C, (ii) browse the portals
described in Exhibit D, or (iii) receive any of the Downloadable Contents listed
in Section 2 of Exhibit C.       “Territory” means the wireless markets covered
by Customer in the United States of America.       “Downloadable Content” means
Content that can be downloaded by Subscribers in accordance with this Schedule.
      “WAP Gateway” or “Mobile Internet Enabling Proxy (MIEP)” means the
hardware and software implemented in the Ericsson hosting environment that
supports WAP sessions.       “WAP Portal” means a WAP site configured for the
use of Subscribers with a WAP capable handset.   2   Term of Hosted Managed
Services       Prior to the Effective Date, Ericsson provided Customer with the
Managed Content Services pursuant to the terms and conditions in the Managed
Content SOW. This Schedule is effective as of the Effective Date and shall
continue until June 19, 2008 (the “Term”). Either party may indicate to the
other its intention to renew this Schedule by a further term of one (1) year by
providing a written notice at least 120 days before the expiry of the Term. The
other party may then agree to so extend the Term by providing the first party
with a notice to such effect at least 90 days before the expiry of the Term,
failing which, this Schedule will terminate at the expiry of the Term.   3  
Description of Hosted Managed Services       Ericsson will provide the services
and features described in Exhibit A1 (the “Managed Content Services”).   4  
Acceptance       The parties acknowledge that the Managed Content Services were
accepted on January 25, 2005 (“Acceptance”).

Schedule 2 to HMS Agreement — Managed Content Services
Page 2 of 35
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.



--------------------------------------------------------------------------------



 



Exhibit 10.6(c) REDACTED
CONFIDENTIAL TREATMENT REQUESTED

5   Fees   5.1   Initial Fee:       Ericsson acknowledges receipt from Customer
of the Initial Fee of $*** and the integration fee of $*** set out in the
Managed Content SOW.   5.2   Content Fee:

5.2.1 Customer agrees to pay to Ericsson a monthly fee, due on the first
business day of each calendar month during the Term, in an amount equal to:

  (a)   for Downloadable Content, the percentage indicated in Exhibit C as being
the “Ericsson Revenue Share” for the relevant type of Downloadable Content, of
the Retail Price (as defined below) of the Downloadable Content Purchased (as
defined below) by Subscribers during the month, but in any event, no less than
the Minimum Amount for each such Downloadable Content type as set out in
Exhibit C; and     (b)   for MMS Alerts, the percentage indicated in Exhibit C
as being the “Ericsson Revenue Share” for the relevant type of MMS Alert, of the
Retail Price (as defined below) of all MMS Alert subscriptions in effect at any
time during the month, but in any event, no less than the Minimum Amount for
such MMS Alert type as set out in Exhibit C.

In no event will the total Content Fee (including the fee for Downloadable
Content and MMS Alerts) payable by Customer during each month be less than $***.
Ericsson agrees to negotiate in good faith with Customer on a case by case basis
to provide Customer with opportunities to offer Downloadable Content at
promotional rates by reducing the Minimum Amount Customer pays for the limited
period of the promotional event.
5.2.2 The Downloadable Content will be considered “Purchased” by the Subscriber,
when the Subscriber accepts to purchase such Downloadable Content via their
handset or via the Web Subscription Portal and Ericsson successfully delivers
the CDR for that Downloadable Content to Customer.
5.2.3 The “Retail Price” of Content shall be equal to the price established by
Customer for the relevant Content, as communicated to Ericsson at least 20
business days before the price is offered to Subscribers.
5.2.4 Should Customer require content in addition to the Content specified in
Exhibit C, the cost of integration and the monthly fee for such content will be
negotiated and agreed upon in writing in accordance with the Change Control
Procedure set forth in the HMS Agreement.
5.2.5 Customer will provide written notice to Ericsson with respect to any
Content for which it claims a credit, in the form of the Credit Request Form set
out in Exhibit B. If after reasonable verification Ericsson confirms that the
Content was
Schedule 2 to HMS Agreement — Managed Content Services
Page 3 of 35
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.



--------------------------------------------------------------------------------



 



Exhibit 10.6(c) REDACTED
CONFIDENTIAL TREATMENT REQUESTED
defective, Ericsson shall issue a refund, equal to the amount paid to Ericsson
for the defective Content that shall be applied to the Customer’s next monthly
invoice.

5.3   WAP Service Fee:

5.3.1 RCC acknowledges that Ericsson has upgraded, the system utilized to
provide the Managed Content Services (the “System”) to Customer to support the
new WAP Service levels defined in Exhibit D.
5.3.2 As of the Effective Date, Ericsson will support the service described in
Exhibit D (the “Premium WAP Content Service”).
5.3.3 Commencing as of the Effective Date, the monthly WAP Service Fee will
equal $*** times the number of Active Subscribers during that month. In no event
shall the monthly WAP Service Fee be less than $*** or more than $***.

5.4   If Ericsson creates new functionality with respect to managed content that
provides (i) an adult content rating system or (ii) controls limiting access to
adult content, then Ericsson will make such new functionality available to
Customer on terms comparable to the terms Ericsson offers customers similar to
Customer.

5.5   Customer will, within 10 days after the Effective Date and on or before
January 15th of each year thereafter during the Term, issue a Purchase Order
with a blank amount “Blanket Purchase Order” and Ericsson will issue monthly
invoices against such Blanket Purchase Orders for the fees due hereunder.

5.6   Ericsson will audit the System by the fifth day of each month during the
Term, starting with the 5th of March, and will, no later than the 25th day of
each month, generate an invoice and a report for the period starting on the
first day of the previous month and ending on the last day of the previous
month. The report will include the following information: (i) the number of MMS
Alerts subscriptions by MMS Alert type in effect at any time during the previous
calendar month, (ii) the number of Downloadable Content downloads by Content
type Purchased by Subscribers during the previous calendar month, and (iii) the
number of Active Subscribers during that month. The invoice will set out the
Content Fee and the monthly WAP Service Fee payable to Ericsson as set out
above. Notwithstanding the foregoing, no audit referenced in this section shall
interfere with or in any way downgrade the operation of the System. Customer
shall pay the amount of the invoice within the 30 days following the date of the
invoice. Customer has full rights to review and to provide to Ericsson a notice
of dispute with respect to the audit results within the sixty days following the
date of the invoice. Any notice of dispute must contain the following
information: (i) the number of MMS Alerts Subscriptions by Content type being
disputed during the calendar month and the reason for the dispute (ii) the
number of Downloadable Content downloads by Downloadable Content type being
disputed during the calendar month and the reason for the dispute, (iii) the
disputed number of Active Subscribers during the month and the reason for the
dispute. Ericsson will respond within the thirty days following its receipt of
such notice of dispute with clarification of the disputed items, corrections to
the report or adjustments to the invoices. If necessary, reconciliation will be
made on the next invoice. If the parties cannot reach an agreement with respect
to the disputed invoice within 150 days of the date of the invoice, Ericsson’s
KAM Vice President and Customer’s Vice President of Product Development will
meet within 15 days of a notice by either party to the other, with

Schedule 2 to HMS Agreement — Managed Content Services
Page 4 of 35
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.



--------------------------------------------------------------------------------



 



Exhibit 10.6(c) REDACTED
CONFIDENTIAL TREATMENT REQUESTED

    the intention of resolving the dispute. If the dispute cannot be resolved
after 30 days the parties have the option to invoke the dispute resolution
process set out in the HMS Agreement.

5.7   The credit due to Customer pursuant to section 11 of the HMS Agreement
shall be equal to *** of the total monthly fee (including the Content Fee set
out in Section 5.2 and the WAP Service Fee set out in Section 5.3) for every
day, or substantial portion thereof, during the month in which the service level
set forth in Exhibit A-3, Section 1 is not met or the Managed Content Services
do not operate in accordance with the specifications set forth in this Schedule
which are material to Customer revenues. If Ericsson fails to meet the service
level set forth in Exhibit A-3 for three (3) consecutive calendar months, then
Customer shall have the right to terminate this Schedule upon written notice of
thirty (30) days and Ericsson shall provide Customer with reasonable
co-operation with respect to transition to an alternative managed content
service.

6   License Provisions and Obligations

6.1   Ericsson hereby grants to Customer during the Term a non-exclusive,
non-transferable license in the Territory to use, display, reproduce,
distribute, and make available the Content to Subscribers and permit Subscribers
to use the Content on the mobile wireless devices, including the right to allow
Subscribers to access and download the Content from the Portals.

6.2   The provisions of Section 7 of the HMS Agreement with respect to
“Software” will apply to the Content provided by Ericsson to Customer hereunder.
Without limiting the generality of the foregoing, Customer shall not decompile
or reverse compile, reverse engineer or reverse assemble, change or otherwise
modify the Content without the express written consent of Ericsson. Customer
shall include language in Subscriber agreements prohibiting Subscribers from
performing any of the above mentioned activities.

6.3   Customer grants to Ericsson a non-exclusive, non-transferable,
non-sublicenseable, royalty-free limited right and license to use the service
marks, trade marks, trade names, slogans, logos, designs and promotional
material created or used by Customer (collectively, the “Customer Marks”), in
connection with Ericsson’s hosting of the Portals and the Content for Customer.
Ericsson shall comply with all rules and procedures pertaining to the Customer
Marks prescribed by Customer from time to time of which Ericsson has been
notified by Customer (collectively, the “Trademark Rules”). All use of the
Customer Marks inures to the sole and exclusive benefit of Customer. Any
unauthorized use of the Customer Marks, any alteration or defacement of the
Customer Marks, or any use not in compliance with this Schedule or the Trademark
Rules, by Ericsson or its personnel shall constitute infringement of Customer’s
rights and a breach in a material respect of this Schedule. Ericsson
acknowledges that it has no rights in or to the Customer Marks except as
provided herein, and shall not acquire any rights in the Customer Marks or
expectancy of their use as a result of any use of the Customer Marks by
Ericsson. In the event this Schedule is terminated, Ericsson shall have no
further rights to use the Customer Marks and shall immediately cease all use of
the Customer Marks and shall deliver the originals and all copies of all
materials bearing the Customer Marks to Customer, except for Customer Marks
appearing on past records maintained by Ericsson.

Schedule 2 to HMS Agreement — Managed Content Services
Page 5 of 35
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.



--------------------------------------------------------------------------------



 



Exhibit 10.6(c) REDACTED
CONFIDENTIAL TREATMENT REQUESTED



6.4   Customer will use commercially reasonable efforts to promptly notify
Ericsson in writing upon Customer’s discovery of any unauthorized use or
infringement of the System or the Managed Content Services or Ericsson’s
copyright, trademark or other intellectual property rights and will reasonably
co-operate with Ericsson in any action it may take with respect to such use or
infringement.

6.5   The parties acknowledge that Ericsson shall have the ability to gather
Subscriber usage data and other Subscriber information generated as a result of
the operation of the Portals. Customer authorizes Ericsson to use this
information only for the development of marketing activities agreed upon by both
parties. Ericsson’s use of such information shall be in accordance with
Customer’s established privacy policies of which Ericsson has been notified and
all applicable laws, rules and regulations. All agreements entered into by
Customer with Subscribers and third parties in relation to the Managed Content
Services will be consistent with the provisions of this Schedule.

6.6   Both parties agree to meet at least twice a year to review the subscriber
forecast and the scheduled Ericsson content offerings (as currently detailed in
Tables 1 and 2 of Exhibit C) to support the Subscribers. Tables 1 and 2 of
Exhibit C will be subject to change from time to time by mutual written
agreement of the parties.

6.7   With respect to Content purchased by Ericsson from ESPN, EMI Music
Marketing, UMG Recordings, Inc or Warner Music Inc. and made available to
Customer, additional provisions, set out in Exhibits E-1, E-2, E-3 and E-4 will
apply.

6.8   Subject to the provisions set out in the first two sentences of Section 14
(d) of the HMS Agreement, Ericsson’s Managed Content Services will comply with
all applicable government regulations.

7   Additional Exclusions

7.1   In addition to the exclusions provided in the HMS Agreement, the following
exclusions will apply:

(a) For avoidance of doubt, the role of Ericsson under this Schedule is that of
a service provider (and not a content provider). Customer hereby acknowledges
and agrees that Ericsson does not create or have any control of the Content,
which will be provided by third parties and that Ericsson will have no liability
resulting from, arising out of or in connection with any of the Content or the
use or distribution thereof. Without limiting the foregoing, Customer agrees as
follows:
(i) Ericsson will not be responsible or liable for any link contained in the
Content, or any changes or updates to the Content. Ericsson is not responsible
for any form of transmission received from any Content nor is Ericsson
responsible if the Content is not working appropriately.
(ii) The provision of Content by Ericsson does not imply endorsement by Ericsson
of a particular site or any association with its operators. Customer and the
Subscribers are responsible for viewing and abiding by the privacy statements
and terms of use posted on the Content site or link.
Schedule 2 to HMS Agreement — Managed Content Services
Page 6 of 35
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.



--------------------------------------------------------------------------------



 



Exhibit 10.6(c) REDACTED
CONFIDENTIAL TREATMENT REQUESTED
IN WITNESS WHEREOF, Ericsson and Customer have caused their respective
authorized representatives to execute this Schedule as of the Effective Date.

     
SIGNED for and on behalf
  SIGNED for and on behalf
of Rural Cellular Corporation
  of Ericsson Inc.
 
   
/s/ Ann Newhall
  /s/ Brian Mihelich
 
   
Name: Ann Newhall
  Name: Brian Mihelich
Title: Chief Operating Officer
  Title: VP Sales
Date: April 25, 2007
  Date: April 27, 2007

Schedule 2 to HMS Agreement — Managed Content Services
Page 7 of 35
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.



--------------------------------------------------------------------------------



 



Exhibit 10.6(c) REDACTED
EXHIBIT A1
CONFIDENTIAL TREATMENT REQUESTED
MANAGED CONTENT SERVICES DESCRIPTION

1   Managed Content Services Description

1.1   Managed Content Subscriber Features

The following Table A1.1 describes the features included in the Managed Content
Services.

      Item Number   Description
1 MMS Content Alerts Content
 
1. MMS Content Alerts Functionality
   
 
   
Ability to subscribe to content and have it pushed to the end-user including:
   
 
   
a) Send Content via SMTP or MM7 based on subscription information.
   
 
   
b) Ability to charge Subscribers for Managed Content Generate Billing events
based on Call Detail Records (“CDR”) to be provided by Ericsson.
   
 
   
2. Web Subscription Portal
   
 
   
Content Subscription WEB GUI integrated into existing operator portal
   
 
   
a) Web site that allows consumers to subscriber/un-subscribe to MMS content
feeds
   
 
   
b) Allow for user-configurable fields to further customize feeds (location, age,
preferences, likes, dislikes)
   
 
   
3. Content Provider Recruitment
   
 
   
a) Ericsson will recruit content providers for the platform
   
 
   
4. Content Integration
   
 
   
a) Ericsson will format and integrate all content into the Managed content
delivery system
   
 
   
b) Ericsson will pass content provider XML feeds and formats for MM7 delivery
   
 
   
5. Content Settlement
   
 
   
a) Ericsson will pay all fees for the content provided to the content owners

Schedule 2 to HMS Agreement — Managed Content Services
Page 8 of 35
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.



--------------------------------------------------------------------------------



 



Exhibit 10.6(c) REDACTED
CONFIDENTIAL TREATMENT REQUESTED

      Item Number   Description 1. Downloadable Content  
1. WAP Functionality
   
 
   
Ability to select and download content from a mobile device including:
   
 
   
a) Download Downloadable Content based on mobile device capabilities.
   
 
   
b) Ability to charge Subscribers for Managed Content Generate Billing events
based on Call Detail Records (“CDR”) to be provided by Ericsson.
   
 
   
2. WAP Portal
   
 
   
WAP GUI integrated into portal
   
 
   
Web site that allows to browse content offering and download content
   
 
   
3. Content Provider Recruitment
   
 
   
(b) Ericsson will recruit content providers for the platform
   
 
   
4. Content Integration
   
 
   
a) Ericsson will format and integrate all content into the Managed content
delivery system
   
 
   
b) Ericsson will format content for delivery via WAP Gateway (MIEP)
   
 
   
5. Content Settlement
   
 
   
a) Ericsson will pay all fees for the Content provided to the content owners
   
 
3. WAP Gateway  
Ericsson will supply a hosted WAP Gateway for WAP browsing and downloads on WAP
enabled handsets

Table A1.1
Additional customization and future functionality to the Managed Content
Services are considered out-of-scope for the initial release of the Managed
Content Services. If Customer requests such customization and future
functionality, Ericsson will provide Customer with a price quote based upon
Customer’s requirements. Customization and future functionality services are
contingent upon Customer agreeing to the quoted price and authorization for
Ericsson to proceed with the provision of such services as set forth in
Exhibit B of the HMS Agreement.

1.2   Implementation Services

  1.2.1   Managed Content Alerts Content integration

Table A1.2: Managed Content Alerts Content integration points.
Schedule 2 to HMS Agreement — Managed Content Services
Page 9 of 35
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.



--------------------------------------------------------------------------------



 



Exhibit 10.6(c) REDACTED
CONFIDENTIAL TREATMENT REQUESTED

      Item   Description
Alerts Web Subscription Portal
  Ericsson will provide a Web Portal for the subscriber to select Managed
Content Alerts content and delivery. The Web Portal will be linked to Customer’s
existing web site. Customer will be responsible for all bandwidth necessary for
Web Subscription Portal
 
   
MM7 Integration
  Ericsson shall provide integration from Managed Content Alerts system to MMC
MM7 interface
 
   
Billing Mediation Integration
  Ericsson shall provide necessary configuration services to set up a standard
FTP interface over an IP link for CDR delivery. The CDRs will be distributed in
ASCII format.
 
   
Customer Care Interface
  Ericsson shall provide a web based customer care tool for Customer’s use in
supporting the end user . The customer care tool is intended for Customer’s
customer support personnel, and not the Subscribers.
 
   
Transmission/Transport Requirements
  Customer is responsible for connectivity to Ericsson’s hosting point of
presence at the Ericsson’s hosting facility.
 
   
Content Integration
  Ericsson shall integrate and format Content for the platform
 
   
Content Provisioning
  Ericsson shall secure 10 content feeds at Commercial Launch Date. Thereafter,
Ericsson will add one content feed, on average per month.
 
   
Terminal Verification
  Ericsson will validate the MMS content towards all MMS terminals that have
been validated as part of the MMS & WAP Hosted Services agreement

Table A1.2

  1.2.2   Downloadable Content integration

Table A1.3: Managed Downloadable Content integration points.

      Item   Description
Web Portal
  Ericsson will provide a web Portal for the Subscriber to select Downloadable
Content for download to the Subscriber’s mobile device. The web portal will be
linked to Customer’s existing Web site. Customer will be responsible for all
bandwidth necessary for web portal
 
   
WAP Portal Integration
  Ericsson shall provide integration of the WAP Portal to the WAP gateway.
 
   
Billing Mediation Integration
  Ericsson shall provide necessary configuration services to set up a standard
FTP interface over an IP link for CDR delivery. The CDRs will be distributed in
ASCII format.
 
   
WAP Gateway (MIEP) Integration
  Ericsson shall provide integration of the WAP Gateway towards the Customer
packet data network.
 
   
WAP Authentication
  Ericsson shall provide integration of the WAP Gateway towards the Customer
RADIUS server for authentication.
 
   
Transmission/Transport Requirements
  Customer is responsible for connectivity to Ericsson’s hosting point of
presence at the Ericsson’s hosting facility.
 
   
Customer Care Interface
  Ericsson shall provide a web based customer care tool for Customer’s use in
supporting the end user. The customer care tool

Schedule 2 to HMS Agreement — Managed Content Services
Page 10 of 35
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.



--------------------------------------------------------------------------------



 



Exhibit 10.6(c) REDACTED
CONFIDENTIAL TREATMENT REQUESTED

      Item   Description
 
  is intended for Customer’s customer support personnel, and not the Subscribers
 
   
Content Integration
  Ericsson shall integrate and format content for the platform
 
   
Content Provisioning
  Ericsson shall secure ring tones, images and java games to be available at
Commercial Launch Date. Thereafter, Ericsson shall secure additional content on
an as needed basis and as agreed basis.
 
   
Terminal Verification
  Ericsson will validate the Downloadable Content towards 8 terminals (CDMA &
GSM) in total at system launch. Additionally, Ericsson shall validate
Downloadable Content towards 2 additional terminals per quarter.

Table A1.3
If Customer requests integration services not expressly included in this
Schedule, Ericsson will provide Customer with a price quote based upon
Customer’s requirements. The provision of additional integration services is
subject to Customer’s agreement to the quoted price and authorization to
Ericsson to proceed in accordance with Exhibit B to the HMS Agreement.
1.3 Reporting Services

      Item Number   Description
1. Managed Content Performance Report
  Managed Content Performance Report indicating current and historical
performance data of the Managed Content Services by the end of every month. The
report should contain, at a minimum:
 
   
 
     a. Number of Managed Content Alerts Subscriptions by content type
 
   
 
     b. Number of WAP Downloads by content type
 
   
 
     c. KPI monthly values.
 
   
2. Managed Content Services Usage Report
  Managed Content Services Usage Report indicating Subscriber use of the Managed
Content Services.

Table A1.4
New reports or additional information requested by Customer to be an amendment
of an existing report will be handled by the Change Management Procedure, as
defined in Exhibit B of the HMS Agreement.

1.4   Operations Services

During the Term of this Schedule, Ericsson will manage and operate the System
and provide the Managed Content Services in compliance with mutually agreed upon
work level agreements and as set forth in Exhibit A2 and Exhibit A3.
Schedule 2 to HMS Agreement — Managed Content Services
Page 11 of 35
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.



--------------------------------------------------------------------------------



 



Exhibit 10.6(c) REDACTED
CONFIDENTIAL TREATMENT REQUESTED

  1.4.1   System Updates

System updates (i.e., same or higher functionality as previous platform) for all
Managed Content nodes will be implemented at no additional charge to Customer,
when, in Ericsson’s determination, such updates are necessary to meet the
performance commitments of this Schedule. Ericsson shall provide reasonable
advance written notice to Customer any such System updates. In no event shall
such notice be less than fifteen (15) days.
Additional Managed Content hardware and software will be deployed at no
additional charge to Customer, to maintain current and future system performance
goals according to Subscriber growth forecasts provided by Customer in
accordance with this Schedule.

  1.4.2   Performance Management

Ericsson will record and analyze statistical data from the System to ensure that
the System is operating in accordance with the Service Levels set forth in this
Schedule.

  1.4.3   Fault Management and Recovery

Ericsson shall identify and remedy all material failures of the System in
accordance with the specifications set forth in this Schedule. Fault Management
and Recovery escalation, notification and response times are described in
Exhibit A3. The activities to be performed by Ericsson include:

•   Log faults and alarm handling activity.

•   Handle alarms according to instructions in System library.

•   Investigate reported faults by using System library and normal diagnostic
functions, with assistance from Ericsson’s Support Center.

•   Correct all faults, with assistance from Ericsson’s Support Center, if
necessary.

•   Issue customer support requests (“CSRs”) to Ericsson’s Support Center.

•   Communicate Fault Management and Recovery progress to Customer.

•   Coordinate troubleshooting activity with Customer’s Network Operations
Center (NOC).

  1.4.4   Data Handling

At no additional charge to Customer, Ericsson will provide data management for
the System (exclusive of Subscriber provisioning). The activities to be
performed by Ericsson are:

•   Regularly execute scheduled security and database recovery backups.

•   Implement software updates and enhancement packages into the System.

•   Back up the System data nightly. Ericsson will maintain the backup
operational data for five (5) calendar days. After five (5) calendar days the
backup data will be destroyed.

  •   Unretrieved end user data will expire after three (3) days.     •   Data
included in the backup consists of:

  •   Call Data Records o     •   Subscriber Database (provisioning information
only)     •   System configuration data

Schedule 2 to HMS Agreement — Managed Content Services
Page 12 of 35
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.



--------------------------------------------------------------------------------



 



Exhibit 10.6(c) REDACTED
CONFIDENTIAL TREATMENT REQUESTED



  1.4.5   Maintenance

At no additional charge to Customer, Ericsson will provide the following routine
maintenance for the System in accordance with Ericsson’s recommended schedules:

•   All preventive maintenance specified by any third party hardware/software
component of the System.

•   Validity testing of security and database backups.

•   Monthly preventive inspections and maintenance of the System, including
general adjustments and cleaning.

•   General System fault software correction maintenance.

•   Replacement of faulty hardware units.

2   Trouble Response Performance   2.1   Severity Levels

A Severity Level will be assigned to each problem, based on the severity
definitions shown below. Ericsson will complete a detailed analysis and
assessment of the reported problem and assign the Severity Level to remain
consistent with the definitions shown below. The term “traffic” used in the
table below shall mean a Managed Content Message.

      Severity   Description
EMERGENCY
  Customer is effectively unable to provide the Managed Content Services to its
Subscribers.
 
   
 
  Examples:
 
   
 
  A complete outage of critical service
 
   
 
  A reoccurring temporary outage of a critical service
 
   
 
  Inability to provision a critical service
 
   
 
  Loss of substantial billing data
 
   
 
  Substantial inability to service Subscriber help requests
 
   
HIGH
  The ability of Customer to provide the Managed Content Services is
significantly limited or degraded and/or the System is interrupted and restored
but a high risk of reoccurrence of the fault exists)
 
   
 
  Examples:
 
   
 
  A significant degradation of a critical service occurs
 
   
 
  Results of critical services are materially different from those described in
the product definition
 
   
MEDIUM
  Severe problems or disturbances affecting a specific area of functionality,
but not the whole system.
 
   
 
  Serious disturbance with impact given to end-user services. [Examples:
 
   
 
  Degraded performance or incorrect behavior of a specific area of
functionality, but not the whole system.
 
   
 
  Recent modifications cause services to operate in a way that is materially
different from those described in the product definition for non-essential
features
 
   
LOW
  General consultation and minor problems that have a minor effect on the
functionality of the product.
 
   
 
  Problem encountered; irritant; minimal impact to business operation process.
 
   
 
  Examples:
 
   
 
  Faults that do not disturb traffic or cause any loss of service such as
incorrect System printouts, documentation faults, and minor design
imperfections. Operational questions.
 
   
 
  A small system delay occurred, but no loss of data is experienced

Schedule 2 to HMS Agreement — Managed Content Services
Page 13 of 35
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.



--------------------------------------------------------------------------------



 



Exhibit 10.6(c) REDACTED
CONFIDENTIAL TREATMENT REQUESTED

      Severity   Description
 
  A minor application error occurred Documentation errors.

Table A1.5
Table A1.6 lists the Remedy, Restoration, and Response Times for each severity
level, and the accuracy. Ericsson shall utilize commercially reasonable efforts
to achieve these time and accuracy targets.

                          Remedy   Restoration   Response Severity   Accuracy  
Time   Time   Time Emergency   90 %   4 Hours   10 Days**   15 min High   70 %  
8 Hours   15 Days**       1 hour*     90 %   24 Hours         Medium   90 %   24
Hours   30 Days**   30 min Low   90 %   7 days   60 Days**          8 Hours*

 

*   Working hours   * *   Working Days

Table A1.6
“Remedy” means the restoration of normal service through a workaround or other
temporary fix. The fault has been solved but a final solution is not yet in
place.
“Remedy Time” is the time from when a fault is acknowledged until a Remedy has
been found.
“Restoration Time” is the time from when a fault is reported to Ericsson until
final resolution of the fault.
“Response Time” is the time from when a fault is reported to Ericsson until
acknowledgement of the event. Measuring of response time will be done in hours
and minutes.
“Working Days” are Monday to Friday, US holidays excluded.
“Working Hours” are 8:00 am to 5:00 pm Central Standard Time on a Working Day.
Ericsson will provide System support, monitoring and maintenance of the Managed
Content Services, 24 hours per day, 7 days per week (“24/7”). The parties will
provide each other with immediate notice of any Managed Content
Services-affecting issues or suspected faults through each other’s Network
Operations Center (“NOC”). Ericsson shall respond to any such issue immediately
upon receipt of a disturbance alarm from the Managed Content platform.
Schedule 2 to HMS Agreement — Managed Content Services
Page 14 of 35
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.



--------------------------------------------------------------------------------



 



Exhibit 10.6(c) REDACTED
CONFIDENTIAL TREATMENT REQUESTED
Ericsson shall perform planned/scheduled maintenance during a five-hour
maintenance window between 12:00 a.m. and 5:00 a.m., Central Time, unless
mutually agreed otherwise by the parties. Ericsson shall use commercially
reasonable efforts to avoid System downtime during maintenance window hours. In
the event Ericsson anticipates that System downtime during scheduled maintenance
will exceed six (6) hours in any thirty (30) day period, Ericsson shall notify
Customer thereof, and the parties will mutually determine how to minimize any
disruptive effects of such downtime.
Except in the case of emergencies, Ericsson shall provide Customer with at least
five (5) business days notice prior to performing scheduled maintenance.
Maintenance performed with less than two (2) business days notice prior to
authorization will not be considered “scheduled maintenance” as such term may be
interpreted in this Schedule.
Ericsson shall adhere to the requirements of the Service Level Description,
including but not limited to, the Quality of Service Levels and Key Performance
Indicators included in Exhibit A3.

2.2   Customer Support Requests

For CSRs reported on Ericsson’s telephone Network Management Center toll-free
number, Fault Management and Recovery support shall be provided by Ericsson
24/7. The Service is focused on ensuring a quick restoration of the Managed
Content in the event of an Emergency.
In an Emergency, an Ericsson Network Management Center representative with
appropriate skills and System knowledge will respond to the Managed Content
alarm in the response time set forth in Ericsson lead-times specified on Table
A1.5 of this Schedule.
Emergency Service is considered completed when an agreed solution is reached or
when the Managed Content Services and System operate in conformance with the
specifications set forth in this Schedule (as it may be amended in accordance
with the change management procedures set forth herein). Within 48 hours of the
Remedy of a fault, Ericsson will provide Customer with a written report,
containing a detailed description of the disturbance, corrective action, and
recommendations of future actions.
Schedule 2 to HMS Agreement — Managed Content Services
Page 15 of 35
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.



--------------------------------------------------------------------------------



 



Exhibit 10.6(c) REDACTED
EXHIBIT A2
CONFIDENTIAL TREATMENT REQUESTED
RESPONSIBILITY MATRIX
1 Summary of Service Scope
The Managed Content Services processes are divided into three domains, as set
forth below:

                  Domains     Network Operation   Planning and         &
Maintenance   Design   Implementation
Processes
 
•    Operations Management and Control
 
•    Service Performance and Capacity Management
 
•    Service Capability Delivery
 
           
 
 
•    Service and Network Assurance
 
•    Customizations
   

Customizations
Review requests for changes and customizations from Customer and implement based
upon process described in Exhibit B of the HMS Agreement.
Operations Management and Control
Ensure that the operational system and operational capabilities (i) are set-up
and executed to fulfill the KPI’s and Service Level as defined in Exhibit A3,
and (ii) maintain the over-all control of the network facing operations.
Service and Network Assurance
Optimize services and network resources and maintain KPIs as defined in
Exhibit A3 for the installed Managed Content Services capability.
Service Performance and Capacity Management
Optimize performance of the System, (considering cost, quality, utilization,
capability expansion and retiring) according to performance targets set in
Exhibit A3.
Service Capability Delivery
Build and rollout service and network capabilities according to mutually agreed
schedules.
Schedule 2 to HMS Agreement — Managed Content Services
Page 16 of 35
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.



--------------------------------------------------------------------------------



 



Exhibit 10.6(c) REDACTED
CONFIDENTIAL TREATMENT REQUESTED

1.1   Definitions

The following RASCI characters used in the tables below are defined as:
R = Responsibility for performing the deliverables
A = Approval to be given by Customer / Ericsson
S = Support to be given by Customer / Ericsson
C = Customer / Ericsson must consult Customer / Ericsson
I = Customer / Ericsson must provide information to Customer / Ericsson

2   Operations Management and Control

                      Responsibilities         SYSTEM HOSTING   Customer  
ERICSSON   Remarks   References
Activities
               
 
               
Facilities and Transmission
      R        
 
               
Intra Managed Content node transmission
      R        
 
               
Deliverables
               
 
               
Managed Content to MMS-C Connectivity
  I   R   Transmission    

Table A2.1

                      Responsibilities         MANAGEMENT AND REPORTING  
Customer   ERICSSON   Remarks   References
Activities
               
 
               
Operations management
  S/I   R        
 
               
Operations performance reporting
  S/I   R          
Deliverables
               
 
               
Managed Content Services Performance
Report
  I   R   Customer may audit results    
 
               
Managed Content Network Status Report
  I   R   Customer may audit results    

Table A2.2
Schedule 2 to HMS Agreement — Managed Content Services
Page 17 of 35
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.



--------------------------------------------------------------------------------



 



Exhibit 10.6(c) REDACTED
CONFIDENTIAL TREATMENT REQUESTED

                      Responsibilities         CONTINUOUS IMPROVEMENT   Customer
  ERICSSON   Remarks   References
Activities
               
 
               
Continuous control and evaluation of processes and procedures
  R   R   Customer responsible for dedicated resource/interface to process    
 
               
Operations quality performance and control
  S/I   R        
 
               
Deliverables
               
 
               
Update of relevant documents
  I   R        

                  OVERALL Managed             Content NETWORK   Responsibilities
        PLANNING AND CONTROL   Customer   ERICSSON   Remarks   References
Activities
               
 
               
High level planning
  I   R        
 
               
Configuration control
  I   R        
 
               
Deliverables
               
 
               
Reliable records of Managed Content network configuration
      R        

Table A2.3
Schedule 2 to HMS Agreement — Managed Content Services
Page 18 of 35
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.



--------------------------------------------------------------------------------



 



Exhibit 10.6(c) REDACTED
CONFIDENTIAL TREATMENT REQUESTED
Table A2.4

                      Responsibilities         OPERATIONS CAPABILITY MANAGEMENT
  Customer   ERICSSON   Remarks   References
Activities
               
 
               
Interface management
  S   R        
 
               
Support systems and communication management
      R        
 
               
People support and scheduling
      R        
 
               
Workplace facilities support
      R   For NMC    
 
               
Security management
  I/R   R   Customer
responsible for Billing    
 
               
Secure storage of all data backup tapes
  R   R   Customer
responsible for Billing    
 
               
Deliverables
               
 
               
Working Level Agreement with Customer
  R   R        
 
               
Security policy for Managed Content managed
services
  I   R        
 
               
Data backup log
  R   R   Customer
responsible for Billing    
 
               
Disaster recovery plan for System
  R   R        

Schedule 2 to HMS Agreement — Managed Content Services
Page 19 of 35
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.



--------------------------------------------------------------------------------



 



Exhibit 10.6(c) REDACTED
CONFIDENTIAL TREATMENT REQUESTED
3 Service And Network Assurance
3.1 Service Quality Management

                              Responsibilities             SURVEILLANCE  
Customer   ERICSSON   Remarks     References  
Activities
       
 
       
Network Monitoring
  I   R  
Complaint Handling (support to Customer Care)
  I/R   S  
Event Logging and Administration
  I   R  
Deliverables
       
 
       
System Status Report
  I   R  
Trouble Reports
  I   R  
Event Logs
  I   R

Table A2.5

                  MAINTENANCE AND   Responsibilities         REPAIR   Customer  
ERICSSON   Remarks   References
Activities
               
 
               
On-site maintenance
      R          
Inventory, management of spare parts and fault part handling
      R          
Deliverables
               
 
               
Maintenance plan
  I   R          
Preventive maintenance
      R   Not applicable
when performed as
scheduled maintenance    

Table A2.6
Schedule 2 to HMS Agreement — Managed Content Services
Page 20 of 35
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(c) REDACTED
CONFIDENTIAL TREATMENT REQUESTED

                      Responsibilities         SERVICE QUALITY MANAGEMENT  
Customer   ERICSSON   Remarks   References
Activities
               
 
               
Quality performance assessment
– short term
  I   R          
Quality performance optimization
      R          
Deliverables
               
 
               
System Status Report to Customer
  I   R          
Action Plan when required
  A   R        

Table A2.7

                      Responsibilities             PROBLEM MANAGEMENT   Customer
  ERICSSON   Remarks   References
Activities
                       
 
                       
Problem Analysis and Fault Localization
      R                  
Service problem management
      R                  
Managed Content Network problem management
      R                  
Deliverables
                       
 
                       
Problem categorized
  R   R   Based on party            
 
          opening TT              
Problem recorded in Trouble Ticket
  I/R   R/I   Based on party            
 
          opening TT          
Customer management notified of service-affecting problems
  I   R                  
Customer ’s management informed of serious problems
  I   R                  
Define and implement problem resolution
  I   R                  
Detailed report on problem resolution
  I   R                

Table A2.8
Schedule 2 to HMS Agreement — Managed Content Services
Page 21 of 35
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(c) REDACTED
CONFIDENTIAL TREATMENT REQUESTED
Table A2.9

                  RESOURCE DATA COLLECTION AND   Responsibilities        
CONTROL   Customer   ERICSSON   Remarks   References
Activities
               
 
               
Performance data management
      R          
Transfer of billing data (CDRs) to Customer billing platforms
  R   S/I          
Assurance of billing data dispatch (CDR)
  R              
Deliverables
               
 
               
Performance data stored
  I   R          
Billing data (CDRs) delivery
  R   S        

                      Responsibilities             SYSTEM UPGRADE MANAGEMENT  
Customer   ERICSSON   Remarks     References  
Activities
                       
 
                         
Product release information – Ericsson System
  I   R                
System upgrade – Ericsson System
  I   R                  
Deliverables
                       
 
                       
Product documentation – Ericsson
  I   R                  
System upgrade implementation plan - Ericsson System
  I   R                

Table A2.10
Schedule 2 to HMS Agreement — Managed Content Services
Page 22 of 35
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(c) REDACTED
CONFIDENTIAL TREATMENT REQUESTED
4 Service Performance and Capacity Management

                              Responsibilities             SERVICE PERFORMANCE  
Customer   ERICSSON   Remarks     References  
Activities
                       
 
                       
Performance assessment – long term
  I   R                  
Performance optimization
      R                  
Performance assessment – reporting
      R                  
Deliverables
                       
 
                       
Suggestions for capacity expansions
  I   R                  
Suggestion plan for optimization
  I   R                  
Performance report for Customer
  I   R                

Table A2.11

                              Responsibilities             SERVICE CAPACITY
PLANNING   Customer   ERICSSON   Remarks     References  
Activities
                       
 
                       
Subscriber Forecasting
  R   I                  
Service Capacity Planning
  S   R                  
Deliverables
                       
 
                       
Subscriber Forecast Projection Report
  R   I                  
Expansion Plans (matching traffic forecasts)
  I   R                  
Nominal Plan Update Suggestion
  I   R                

Table A2.12
Schedule 2 to HMS Agreement — Managed Content Services
Page 23 of 35
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(c) REDACTED
CONFIDENTIAL TREATMENT REQUESTED
Table A2.13

                              Responsibilities             CONTENT PROVISIONING
  Customer   ERICSSON   Remarks     References  
Activities
                       
 
                         
Recruit Content Providers
  I   R                  
Format Content
  I   R                  
Integrate Content to Platform
                         
Deliverables
                       
 
                       
Content Roadmap
  I   R                  
Content Usage Report
  I   R                  
Content Integration Schedule
  I   R                

5 Customizations

                      Responsibilities       Customization Responsibilities  
Customer   ERICSSON   Remarks     References  
Activities
               
 
               
Customization Requirements
  R   S          
Submit Change Request Form
  R   I/A          
Purchase Order Commitment
  R   I          
Installation
  S   R          
System integration
  S   R          
Feature Hand-over and Acceptance
  A   R          
Deliverables
               
 
               
Quick Study
  I   R          
Installation and Integration Plans
  A   R          
Test Plan
  A   R          
Documentation, (e.g. test reports, outstanding items list, etc.)
  I/A   R        

Table A2.14
Schedule 2 to HMS Agreement — Managed Content Services
Page 24 of 35
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(c) REDACTED
CONFIDENTIAL TREATMENT REQUESTED
6 Service Capability Delivery

                  FEATURE INSTALLATION AND             INTEGRATION  
Responsibilities         ERICSSON SUPPLIED EQUIPMENT   Customer   ERICSSON  
Remarks   References
Activities
               
 
               
Sales and Order Handling
      R          
Project Management
  S   R          
Integration Analysis
  I   R          
Site Engineering & Interconnectivity
  S   R          
Product Configuration
  S   R          
Installation
      R          
System Integration
      R          
Deliverables
               
 
               
Installation and Integration Plans
      R          
Test Plan
  S   R          
Feature Test Report
  A   R          
Specification for Interconnectivity
  R   R          
Site Requirements
      R  
All Managed
Content nodes
   
 
               
Documentation, (e.g., test reports, inventory list, outstanding items list etc.)
  I/A   R        

Table A2.15
Schedule 2 to HMS Agreement — Managed Content Services
Page 25 of 35
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(c) REDACTED
CONFIDENTIAL TREATMENT REQUESTED
EXHIBIT A3
KEY PERFORMANCE INDICATORS
Key Performance Indicators
The Key Performance Indicators for the Managed Content Services are (i) the Web
GUI Availability Level for the WAP Portal, (ii) the Web GUI Availability Level
for the MMS Alerts Web Portal, (iii) the Service Availability Level for the WAP
Portal and (iv) the Service Level Availability Level for the MMS Alerts Web
Portal, all as defined below. Ericsson’s obligation to meet these Service
Availability Levels is contingent upon the fulfillment by Customer of its
responsibilities in this Schedule.

      WEB GUI Availability Level (%)   Effective Date
99.5%
  From Commercial Launch Date

Table A3.1
Web GUI Availability, as calculated using the formulas shown below in Table
A3.2, shall be measured separately for MMS Alerts and Downloadable Content, over
the period of each calendar month, calculated as set forth below; provided that
Web GUI Availability shall be measured on a prorated basis for the first and
last months that this Schedule is in effect:

             
 
  Planned Service Availability   =   Available Time in Month - minus Scheduled
Downtime  
 
  Actual Service Availability Service   =   Planned Service Availability - minus
Unscheduled Downtime  
 
  Availability Level
(%)   =   Actual Service Availability divided by Planned Service
Availability in that month

Table A3.2
For any System Outage, the “Unscheduled Downtime” period begins when a System
Outage pertaining to the Platform as described below is reported to Ericsson’s
Technical Support. The “Unscheduled Downtime” period ends when a Remedy is
found.
“Web GUI Availability” means the availability of the Web GUI for both the WAP
portal (Web client) and the MMS alerts web portal as measured at the web servers
on the Ericsson System (i.e. excluding measurements of the internet
connectivity).
“System Outage” means any event that precludes more than 10% of Web GUI access
attempts from processing during the event.
“Total Web GUI Availability” means the total time during the month excluding any
periods of scheduled maintenance.
Schedule 2 to HMS Agreement — Managed Content Services
Page 26 of 35
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(c) REDACTED
CONFIDENTIAL TREATMENT REQUESTED
“Actual Web GUI Availability” for a month means Total Web GUI Availability for
the month minus the total minutes of all System Outages for the month divided by
Total Service Availability. (Actual Service Availability — Total Minutes of all
System Outages / Total Web GUI Availability)

      Service Availability Level (%)   Effective Date
99.5%
  From Commercial Launch Date

Table A3.2
Service Availability Level, as calculated using the formulas shown below in
Table A3.2, shall be measured separately for MMS Alerts and Downloadable Content
over the period of each calendar month, calculated as set forth below; provided
that Service Availability Level shall be measured on a prorated basis for the
first and last months that this Schedule is in effect:

         
Planned Service Availability
  =   Available Time in Month – minus Scheduled Downtime
 
       
Actual Service Availability
  =   Planned Service Availability – minus Unscheduled Downtime
 
       
Service Availability Level (%)
  =   Actual Service Availability divided by Planned Service
Availability in that month

Table A3.2
For any System Outage, the “Unscheduled Downtime” period begins when a System
Outage pertaining to the System as described below is reported to Ericsson’s
Technical Support. The “Unscheduled Downtime” period ends when a Remedy is
found.
“Service Availability” means the availability of the System to deliver the
Content.
“System Outage” means any event that precludes the System from processing more
than 10% of the attempts to access the Content.
“Total Service Availability” means the total time during the month excluding any
periods of scheduled maintenance.
“Actual Service Availability” for a month means Total Service Availability for
the month minus the total minutes of all System Outages for the month divided by
Total Service Availability. (Actual Service Availability – Total Minutes of all
System Outages / Total Service Availability).
Schedule 2 to HMS Agreement — Managed Content Services
Page 27 of 35
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(c) REDACTED
CONFIDENTIAL TREATMENT REQUESTED
EXHIBIT B
CREDIT REQUEST FORM

                  MSISDN or   File Name   Date & Time       Reason for Phone
Number   (Title)   Downloaded   Content Type   Credit                  

     Please submit in a CSV File Format
Schedule 2 to HMS Agreement — Managed Content Services
Page 28 of 35
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(c) REDACTED
CONFIDENTIAL TREATMENT REQUESTED
EXHIBIT C
TYPE OF CONTENT, PERCENTAGES AND MINIMUM AMOUNTS
          1. MMS Alerts

                                      Ericsson     Content   Content      
Minimum   Revenue     Provider   Type   Content Sub Type   Amount   Share  
Billing Id
Accuweather
  Alerts   3-day weather forecast   $***   ***%   Accu_3Day
Accuweather
  Alerts   Severe Weather Warnings   $***   ***%   Accu_SevereWeather
Gizmoz
  Alerts   Gypsy Genie   $***   ***%   Gizmoz_Jeannie
Gizmoz
  Alerts   Moodz Animation   $***   ***%   Gizmoz_Emotionz
GoComics
  Alerts   Best of Garfield   $***   ***%   GC_Garfield
Hip n’ tasty
  Alerts   A1 Graffiti   $***   ***%   HnT_A1Grafitti
Hip n’ tasty
  Alerts   World of Wallpapers   $***   ***%   HnT_Wallpapers
MindMatics
  Alerts   Fortune Cookies   $***   ***%   PlanB_FortuneCookies
MindMatics
  Alerts   Too Bad   $***   ***%   PlanB_TooBad
MindMatics
  Alerts   Top Cartoons   $***   ***%   PlanB_TopCartoons
MindMatics
  Alerts   Your Daily Horoscope   $***   ***%   PlanB_Horoscope
Oasis
  Alerts   AP Business News Headlines   $***   ***%   AP_Business
Oasis
  Alerts   AP Entertainment News Headlines   $***   ***%   AP_Entertainment
Oasis
  Alerts   AP Health News Headlines   $***   ***%   AP_Health
Oasis
  Alerts   AP Political News Headlines   $***   ***%   AP_Political
Oasis
  Alerts   AP Science News Headlines   $***   ***%   AP_Science
Oasis
  Alerts   AP Sports News Headlines   $***   ***%   AP_Sports
Oasis
  Alerts   AP Strange News Headlines   $***   ***%   AP_Strange
Oasis
  Alerts   AP Technology News Headlines   $***   ***%   AP_Technology
Oasis
  Alerts   AP US News Headlines   $***   ***%   AP_US
Oasis
  Alerts   AP World News Headlines   $***   ***%   AP_World
Readers Digest
  Alerts   Health Tips   $***   ***%   RD_HealthTips
Readers Digest
  Alerts   Word Power   $***   ***%   RD_WordPower

Schedule 2 to HMS Agreement — Managed Content Services
Page 29 of 35
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(c) REDACTED
CONFIDENTIAL TREATMENT REQUESTED
2. Dowloadable Contents

                                      Ericsson                 Minimum   Revenue
    Content Provider   Content Type   Content Sub Type   Amount   Share  
Billing Id
9squared
  Images   Standard   $***   ***%   cw35-30
9squared
  Master Tones   Indie   $***   ***%   mt35-52
9squared
  Ring Tones   Indie   $***   ***%   pr35-35
Disney
  Games   premiumbranded   $***   ***%   jg85-324
Disney
  Images   Premium   $***   ***%   pw40-100
Disney
  Master Tones   majorentbrand   $***   ***%   mt40-100
EMI
  Master Tones   majorlabel   $***   ***%   mt50-150
ESPN
  Games   premiumbranded   $***   ***%   jg85-324
ESPN
  Images   premium   $***   ***%   pw40-100
ESPN
  Master Tones   majorentbrand   $***   ***%   mt40-100
Gameloft
  Games   standard   $***   ***%   jg50-125
Gameloft
  Games   standardbranded   $***   ***%   jg70-200
Gameloft
  Images   Standard   $***   ***%   cw50-35
Gameloft
  Ring Tones   Polyphonic   $***   ***%   pr50-35
Getty Images
  Games   standardbranded   $***   ***%   jg70-100
Getty Images
  Images   Standard   $***   ***%   cw50-25
Lagardere
  Master Tones   Indie   $***   ***%   mt40-60
Magmic, Inc.
  Games   premiumbranded   $***   ***%   jg70-200
Magmic, Inc.
  Games   standardbranded   $***   ***%   jg50-125
Media Lead LLC
  Games   premiumbranded   $***   ***%   jg70-200
Media Lead LLC
  Games   standard   $***   ***%   jg50-125
Media Lead LLC
  Images   standard   $***   ***%   cw35-30
Media Lead LLC
  Master Tones   celebrityvoice   $***   ***%   mt40-52
Media Lead LLC
  Master Tones   indie   $***   ***%   mt35-52
Media Lead LLC
  Master Tones   original   $***   ***%   mtw20-30
mForma
  Games   standard   $***   ***%   jg70-200
mForma
  Images   Standard   $***   ***%   cw50-35
mForma
  Ring Tones   indie   $***   ***%   pr50-35
MindMatics
  Games   standard   $***   ***%   jg55-150
MindMatics
  Games   standardbranded   $***   ***%   jg70-200
MindMatics
  Images   Standard   $***   ***%   cw35-35
Moderati
  Games   standard   $***   ***%   jg67-150
Moderati
  Games   standardbranded   $***   ***%   jg73-200
Moderati
  Images   Standard   $***   ***%   cw60-35
Moderati
  Ring Tones   indie   $***   ***%   pr67-35
NoiseFactory
  Master Tones   original   $***   ***%   mt20-10
Pokemon
  Images   Premium   $***   ***%   pw40-52
Pokemon
  Master Tones   celebrityvoice   $***   ***%   mt40-52
SkyZone Entertainment, Inc.
  Games   premiumbranded   $***   ***%   jg70-200
SkyZone Entertainment, Inc.
  Games   standardbranded   $***   ***%   jg50-125
Smartphones
  Images   Standard   $***   ***%   cw35-30
Smartphones
  Master Tones   celebrityvoice   $***   ***%   mt40-52
Smartphones
  Master Tones   indie   $***   ***%   mt35-52
Smartphones
  Master Tones   original   $***   ***%   mtw20-30

Schedule 2 to HMS Agreement — Managed Content Services
Page 30 of 35
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(c) REDACTED
CONFIDENTIAL TREATMENT REQUESTED

                                      Ericsson                 Minimum   Revenue
    Content Provider   Content Type   Content Sub Type   Amount   Share  
Billing Id
Smartphones
  Ring Tones   Polyphonic   $***   ***%   pr35-35
Sony Pictures
  Games   premiumbranded   $***   ***%   jg75-200
Sony Pictures
  Images   Standard   $***   ***%   cw65-50
Sony Pictures
  Master Tones   majorentbrand   $***   ***%   mtw70-100
UMG
  Images   premium   $***   ***%   pw50-80
UMG
  Master Tones   majorlabel   $***   ***%   mt50-100
Warner Brothers
  Games   premiumbranded   $***   ***%   jg73-200
Warner Brothers
  Games   standardbranded   $***   ***%   jg73-200
Warner Brothers
  Images   Standard   $***   ***%   cw60-35
Warner Brothers
  Master Tones   majorentbrand   $***   ***%   mt40-80
Warner Brothers
  Ring Tones   majorentbrand   $***   ***%   pr67-35
Warner Brothers
  Ring Tones   majorentbrand   $***   ***%   pr67-35
WMG
  Images   Premium   $***   ***%   pw50-68
WMG
  Master Tones   majorlabel   $***   ***%   mt50-100
Zingy
  Games   premiumbranded   $***   ***%   jg73-200
Zingy
  Games   standard   $***   ***%   jg67-150
Zingy
  Images   Standard   $***   ***%   cw35-30
Zingy
  Master Tones   celebrityvoice   $***   ***%   mt40-52
Zingy
  Master Tones   Indie   $***   ***%   mt35-52
Zingy
  Master Tones   majorlabel   $***   ***%   mt60-115
Zingy
  Master Tones   original   $***   ***%   mtw20-30
Zingy
  Ring Tones   indie   $***   ***%   pr35-35

Schedule 2 to HMS Agreement — Managed Content Services
Page 31 of 35
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(c) REDACTED
CONFIDENTIAL TREATMENT REQUESTED
EXHIBIT D
PREMIUM WAP CONTENT SERVICE
Premium WAP Content Service
For purposes of this Exhibit and this Schedule, Premium WAP Content Service will
include the features and functionalities detailed in Table 1 below. Additional
customization and future functionality including, but not limited to, adding
additional content providers to the Managed Content Services are considered out
of scope. If Customer requests such customization and future functionally,
Ericsson will provide Customer with a price quote based on Customer’s
requirements. Customization and future functionality services are contingent
upon Customer agreeing to the quoted price and providing authorization for
Ericsson to proceed with the provision of such services as set forth in
Exhibit B to the HMS Agreement.

     
Item
  Description
 
   
WAP Deck Home
  The default entry portal. Mobile Devices in Customer’s network will contain
configuration parameters to direct the mobile device to the this location
 
   
Alerts
  Ericsson will create and maintain WAP pages that allow Subscribers access to
Ericsson’s MMS Alerts subscription service
 
   
Ringbacks
  Ericsson will create and maintain WAP pages that allow Subscribers access to
Ericsson’s Ringback Tone service. This page is only included if Customer buys
the Ringback tone service from Ericsson. Should Customer select another vendor
for Ringbacks, then Ericsson will only link to the vendor’s WAP page, if it is
available.
 
   
News
  Ericsson will create and maintain WAP pages that allow Subscribers to access
WAP news sources.
 
   
Sports
  Ericsson will create and maintain WAP pages that allow Subscribers to access
WAP sports sources.
 
   
Weather
  Ericsson will create and maintain WAP pages that allow Subscribers to access
WAP Weather sources.
 
   
Portals
  Ericsson will create and maintain WAP pages that allow Subscribers to access
WAP portal sources

Schedule 2 to HMS Agreement — Managed Content Services
Page 32 of 35
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(c) REDACTED
CONFIDENTIAL TREATMENT REQUESTED
Table 1:Premium WAP Content Service
The Premium Links on the WAP Portal will include links to third party content,
such as the content listed below. The Premium Links are subject to change by
Ericsson, depending on availability.
1. AccuWeather — For Weather related services including Forecast, Radar etc.
2. ESPN — Sports related information, Recent scores
3. Fandango — Movies available in your area, Buy Tickets for Entertainment.
4. USA Today — News Stories in US
5. Google Search — Link to google search (included as Text Box from the landing
page)
6. AP
Premium WAP Content Reporting Services
Ericsson will provide Customer with the following reporting services in addition
to those set out in Table A1.4 in Section 1.3 of Exhibit A-1:

      Item Number   Description
3. Wap Portal Performance Report
  Ericsson shall provide Customer with a WAP Portal Performance Report
indicating current and historical performance data of the Premium WAP Content
Services by the end of every month. The report will contain, at a minimum:
 
 
•     Unique Visitors per WAP Page
 
 
•     Per Day
 
 
•     Per Month
 
   
 
 
•     Total WAP Page views
 
 
•     Per Day
 
 
•     Per Month

Table D-1.3
Customer Responsibilities
Customer shall provision and configure the necessary network systems (HLR, GGSN,
SGSN) to allow the necessary Access Point Numbers defined by and used in
Customer’s data network (“APN”s) to accommodate the service levels and
restrictions described in this Exhibit D.
Ericsson Responsibilities
Ericsson will provision and configure the WAP Gateway with the necessary APNs to
accommodate the service levels and restrictions described in this Exhibit D.
Schedule 2 to HMS Agreement — Managed Content Services
Page 33 of 35
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(c) REDACTED
CONFIDENTIAL TREATMENT REQUESTED
EXHIBIT E1-E4
FLOW THROUGH PROVISIONS FOR CERTAIN CONTENT
To be inserted herein:
Exhibits E1 — ESPN Flow-Through Provisions
Exhibit E2 — EMI Ringtunes Flow-Through Provisions
Exhibit E3 — Master Tone Supplement and Universal Music Group Flow-Through
Provisions
Exhibit E4 — Warner Music Group Flow-Through Provisions
Schedule 2 to HMS Agreement — Managed Content Services
Page 34 of 35
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6(c) REDACTED
CONFIDENTIAL TREATMENT REQUESTED
EXHIBIT F
ACCEPTANCE TEST DOCUMENTS
To be inserted herein:
GSM RCC Acceptance Test Record
RCC – MIST Acceptance Test Record
RCC – Alerts Acceptance Test Record
MMS Content Punch List
Schedule 2 to HMS Agreement — Managed Content Services
Page 35 of 35
*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.

 